Case: 15-11399    Date Filed: 12/22/2015   Page: 1 of 7


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11399
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:09-cr-20143-CMA-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

LUIS VALLE,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (December 22, 2015)

Before JORDAN, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-11399     Date Filed: 12/22/2015   Page: 2 of 7


      Luis Valle, proceeding pro se, appeals the district court’s denial of his pro se

motion to reduce his sentence, pursuant to 18 U.S.C. § 3582(c)(2), based on

Amendment 782 to the United States Sentencing Guidelines. He argues that the

district court erred by concluding that he was ineligible for a sentence reduction

because he was sentenced to the mandatory minimum statutory terms for his

offenses. After careful review, we affirm the denial of Valle’s motion.

                                         I.

      Valle pled guilty to conspiracy to possess with intent to distribute at least

five kilograms of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii),

and 846; conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C.

§ 1951(a); and possession of a firearm in furtherance of a crime of violence and a

drug-trafficking crime, in violation of 18 U.S.C. §§ 924(c)(1)(A) and 2. During

the plea colloquy, the government informed Valle that the mandatory minimum

sentence for the drug-conspiracy offense was ten years’ imprisonment and that he

faced a mandatory consecutive sentence of five years’ imprisonment for the

firearm-possession offense.

      Under the 2008 Sentencing Guidelines, Valle was assigned a base offense

level of 34 for the conspiracy offenses, because the offenses involved between 15




                                          2
               Case: 15-11399      Date Filed: 12/22/2015     Page: 3 of 7


and 50 kilograms of cocaine, and a criminal history category of I.1 Valle also

received a three-level reduction for acceptance of responsibility. This established a

guideline range of 108-135 months’ imprisonment.               But due to the ten-year

mandatory minimum term for the drug-conspiracy offense, Valle’s guideline range

became 120-135 months’ imprisonment.               See U.S.S.G. § 5G1.1(c) & cmt.

(explaining how a statutory mandatory minimum or maximum sentence affects the

otherwise-applicable guidelines range). The district court sentenced Valle to the

minimum term of 120 months on the conspiracy offenses, plus the consecutive 60-

month sentence for the firearm-possession offense. We affirmed Valle’s total 180-

month sentence on direct appeal. United States v. Valle, 425 F. App’x 872, 873

(11th Cir. 2011).

       In 2014, the Sentencing Commission issued Amendment 782, which reduced

the offense level for certain drug-trafficking offenses, including Valle’s, by two

levels. U.S.S.G. App. C, amend. 782. That same year, Valle, proceeding pro se,

filed a motion to reduce his sentence under § 3582(c)(2) based on Amendment

782. After the government responded, the district court denied Valle’s motion,

concluding that Valle was not eligible for a sentence reduction because he was

sentenced to the mandatory minimum terms of imprisonment. Valle now appeals.



       1
         The firearm-possession offense was not grouped with the conspiracy offenses because
of the mandatory consecutive sentence for that offense.
                                             3
              Case: 15-11399     Date Filed: 12/22/2015   Page: 4 of 7


                                         II.

      We review de novo the district court’s conclusions about the scope of its

legal authority under § 3582(c)(2). United States v. Colon, 707 F.3d 1255, 1258

(11th Cir. 2013). A district court may modify a defendant’s term of imprisonment

if the defendant was sentenced based on a sentencing range that has subsequently

been lowered by the Sentencing Commission.          18 U.S.C. § 3582(c)(2).     Any

reduction, however, must be consistent with the Sentencing Commission’s policy

statements. Id.

      When the district court considers a § 3582(c)(2) motion, it must first

recalculate the guidelines range under the amended guidelines. United States v.

Bravo, 203 F.3d 778, 780 (11th Cir. 2000). In recalculating the guidelines range,

the district court can substitute only the amended guideline and must keep intact all

other guidelines decisions made during the original sentencing.            U.S.S.G.

§ 1B1.10(b)(1) & cmt. n.1(A). Except in circumstances not present here, the

district court cannot reduce a defendant’s sentence below “the minimum of the

amended guideline range.” Id. § 1B1.10(b).

      Here, the district court properly concluded that it was not authorized to grant

Valle a sentence reduction under § 3582(c)(2) because it could not sentence him

below the minimum of the amended guideline range. See id. Due to the statutory

mandatory minimum of 10 years’ imprisonment, Valle’s amended guideline range


                                         4
                Case: 15-11399       Date Filed: 12/22/2015       Page: 5 of 7


cannot go lower than 120 months’ imprisonment.2 See U.S.S.G. § 5G1.1 & cmt.;

see also United States v. Williams, 549 F.3d 1337, 1340-41 (11th Cir. 2008).

Valle’s original guideline range was 120-135 months’ imprisonment because the

mandatory minimum set the low end of the range. See id. § 5G1.1(c). And, while

Amendment 782 otherwise would have reduced Valle’s guideline range to 87-108

months’ imprisonment, the statutory mandatory minimum requires the low end of

Valle’s guideline range to remain at 120 months. See id. § 5G1.1(b) (“Where a

statutorily required minimum sentence is greater than the maximum of the

applicable guideline range, the statutorily required minimum sentence shall be the

guideline sentence.”).

       Because Valle was originally sentenced to 120 months’ imprisonment, the

minimum of the amended guideline range, a further reduction of his sentence is not

consistent with the Sentencing Commission’s policy statements. See U.S.S.G.

§ 1B1.10(b); see also United States v. Castaing-Sosa, 530 F.3d 1358, 1360 (11th

Cir. 2008) (“It is well-settled that a district court is not authorized to sentence a

defendant below the statutory mandatory minimum . . . .”). Accordingly, the

district court properly denied Valle’s § 3582(c)(2) motion.



       2
         Although Valle claims that he was not informed of the statutory mandatory minimum at
sentencing, the record does not support that contention, nor is such an argument within the scope
of the highly limited § 3582(c)(2) proceeding. See Dillon v. United States, 560 U.S. 817, 831,
130 S. Ct. 2683, 2694 (2010) (explaining that § 3582(c)(2) proceedings are limited solely to
considering the effects of a retroactively applicable guidelines amendment).
                                               5
               Case: 15-11399   Date Filed: 12/22/2015   Page: 6 of 7


      Nonetheless, we note that the government’s argument sweeps too broadly.

The government contends that Valle was not eligible for a reduction under

§ 3582(c)(2) because his guideline range was based on the mandatory minimum,

not drug quantity, so Amendment 782 did not lower Valle’s amended guideline

range. That is the rule where the statutory mandatory minimum exceeds, and

therefore supersedes, the original guideline range. See United States v. Mills, 613

F.3d 1070, 1077-78 (11th Cir. 2010) (holding that a defendant is ineligible for a

sentence reduction under § 3582(c)(2) when the statutory mandatory minimum

exceeds the defendant’s guideline range). Here, however, the mandatory minimum

term fell within the otherwise applicable original guideline range, so Valle’s range

(up to the high end of 135 months) was still determined by drug quantity. See

U.S.S.G. § 5G1.1(c). Amendment 782 therefore has the effect of lowering Valle’s

guideline range from 120-135 months to simply 120 months.               See U.S.S.G.

§ 5G1.1(b). This is significant because, had Valle been sentenced originally to a

term longer than the statutory minimum (between 120 and 135 months), he would

have been eligible for a sentence reduction notwithstanding the fact that the low

end of his range did not change. But because he was sentenced to the minimum

term, he is not eligible to receive a reduction in this case.           See U.S.S.G.

§ 1B1.10(b).




                                         6
              Case: 15-11399    Date Filed: 12/22/2015   Page: 7 of 7


      In short, the district court properly concluded that a reduction in Valle’s

sentence was not authorized under § 3582(c)(2). We therefore affirm the denial of

Valle’s motion for a sentence reduction.

      AFFIRMED.




                                           7